Citation Nr: 0531381	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, toes, and left ankle, to include as secondary to 
service-connected arthritis of the right ankle.

2.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness.  

3.  Entitlement to an increased disability rating for 
arthritis of the right ankle, currently evaluated as 10 
percent disabling.

4.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
September 1991, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that rating decision, the RO 
denied an increased rating for arthritis of the right ankle; 
denied service connection for chronic fatigue syndrome, 
arthritis of the knees and toes, and degenerative joint 
disease of the knees, toes, and left ankle; and denied a 
nonservice-connected permanent and total evaluation.  In 
August 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, DC.  

In June 2005, the veteran submitted additional evidence to 
the Board without a proper waiver of initial consideration by 
the RO.  At the August 2005 Board hearing, the veteran's 
representative stated that the veteran wished to waive 
initial consideration by the RO and would submit this waiver 
in writing.  In September 2005, the Board received such 
waiver.  Therefore, the Board will consider the additional 
evidence in conjunction with this appeal.

The issues of entitlement to service connection for chronic 
fatigue syndrome, claimed as due to an undiagnosed illness; 
entitlement to an increased disability rating for arthritis 
of the right ankle, currently evaluated as 10 percent 
disabling; and entitlement to a permanent and total rating 
for nonservice-connected pension purposes are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

1.  The veteran does not currently have arthritis of the left 
ankle.

2.  Arthritis of the knees, toes, and left ankle did not 
originate in service, and is not related to service or 
service-connected arthritis of the right ankle.


CONCLUSION OF LAW

Arthritis of the knees, toes, and left ankle was not incurred 
in or aggravated by active service and is not due to or the 
proximate result of or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
July 2002 letter, issued prior to the initial AOJ decision, 
VA informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for service connection.  The letter also informed the veteran 
of his and VA's respective duties for obtaining evidence.  

In addition, VA provided the veteran with a copy of the 
appealed April 2003 rating decision and July 2003 statement 
of the case (SOC).  These documents provided notice of the 
law and governing regulations, and the reasons for the 
determinations made regarding his claim.  In particular, both 
documents informed him that service connection may be granted 
for a disease or injury that resulted from a service-
connected disability or was aggravated thereby.  The Board 
observes that the above language essentially informed him of 
the regulation regarding secondary service connection claims.  
See 38 C.F.R. § 3.310(a) (2005).  By way of these documents, 
the veteran was also specifically informed of the information 
and evidence previously provided to VA or obtained by VA on 
his behalf.  

The Board acknowledges that the July 2002 VCAA notice letter 
did not specifically inform the veteran of the information 
and evidence necessary to substantiate a claim for secondary 
service connection.  As noted above, however, both the rating 
decision and SOC notified him of the information and evidence 
necessary to substantiate a secondary service connection 
claim.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board finds that any defect in the timing of the provision of 
notice regarding secondary service connection was properly 
cured when the RO provided the veteran with the rating 
decision and SOC, and provided him with an opportunity to 
respond.  Furthermore, the veteran had an opportunity to 
provide additional argument and evidence at his August 2005 
Board hearing.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains to [his] claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence for the following reasons.  The AOJ's July 2002 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and non-VA medical 
records, a VA examination report, and statements made by the 
veteran in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice with 
respect to secondary service connection.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran contends, in essence, that he has arthritis of 
the knees, toes, and left ankle that is related to his 
service-connected arthritis of the right ankle.  He also 
asserts that he compensated for his service-connected right 
ankle by using his left leg more, and that this resulted in 
arthritis of the left ankle.  

After review, the Board observes that the record does not 
contain competent medical evidence linking the veteran's 
arthritis of the knees, toes, and left ankle to his service-
connected arthritis of the right ankle.  No medical evidence 
of record shows that his arthritis of the knees, toes, and 
left ankle is related to his service-connected right ankle 
disability.  Likewise, no medical evidence of record shows 
that his arthritis of the left ankle is due to overuse from 
compensating for his service-connected right ankle.  

In light of the above, the Board concludes that the veteran 
is not entitled to service connection for arthritis of the 
knees, toes, and left ankle on a secondary basis. 

The fact that the veteran is not entitled to service 
connection on a secondary basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

After review, the Board finds that the veteran's arthritis of 
the knees, toes, and left ankle did not have its onset during 
service.  In this regard, the service medical records do not 
show a diagnosis of arthritis involving the above parts.  

In addition, the Board finds that the veteran's arthritis of 
the knees, toes, and left ankle did not have its onset within 
one year after separation from service.  In this regard, the 
Board notes that there are no medical records dating to 
within one year after separation from service that show that 
the veteran had arthritis involving the above parts.  Thus, 
the veteran cannot benefit from the presumption of 38 C.F.R. 
§ 3.307.  Moreover, on his April 2002 application for VA 
benefits, he stated that his arthritis of the knees, toes, 
and left ankle began in January 1993, which again falls 
outside of the one-year presumptive period under 38 C.F.R. 
§ 3.307.  

Moreover, although the record shows that the veteran has 
arthritis of the knees and toes, the record does not show 
that he has arthritis of the left ankle.  In this regard, the 
Board observes that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, service connection for arthritis of the 
left ankle is not warranted.

Furthermore, the Board finds that the veteran's arthritis of 
the knees, toes, and left ankle is not related to any 
incident of service.  In this regard, the Board observes that 
the veteran has not presented any competent medical evidence 
relating his claimed arthritis of the knees, toes, and left 
ankle to active service.  

The Board acknowledges the veteran's contentions that has 
arthritis of the knees, toes, and left ankle that is related 
to his service-connected arthritis of the right ankle.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for arthritis of the knees, toes, and left ankle, to include 
as secondary to service-connected arthritis of the right 
ankle.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of the knees, toes, and left 
ankle, to include as secondary to service-connected arthritis 
of the right ankle, is denied.


REMAND

The veteran contends, in essence, that he has chronic fatigue 
syndrome, to include as due to an undiagnosed illness, that 
was incurred in or aggravated by service; that his service-
connected arthritis of the right ankle is more disabling than 
currently evaluated; and that he is entitled to a permanent 
and total rating for nonservice-connected pension purposes.  

Regarding his claim for chronic fatigue syndrome, the Board 
notes that the record contains various complaints of fatigue 
but no clear diagnosis.  An August 2002 VA examination report 
reflects complaints of feeling tired, and a September 2002 VA 
treatment note reflects complaints of malaise.  A February 
2003 VA neurology examination report reflects complaints of 
excessive fatigue dating back to his service in Desert Storm 
and an assessment that there is no appropriate neurological 
diagnosis.  A May 2005 private medical record reflects 
complaints of fatigue and a diagnosis of multiple somatic 
complaints.  Due to the unexplained nature of the veteran's 
fatigue, the Board finds that a VA Persian Gulf War 
examination is needed to determine the etiology of any 
disability manifested by fatigue.  

Regarding the evaluation of the right ankle, the veteran 
testified that his ankle has gotten worse since the last VA 
examination.  Thus, the RO should afford the veteran a VA 
examination to determine the current severity of his 
arthritis of the right ankle.  In addition, the Board 
observes that the veteran has not been provided a VCAA notice 
letter specific to this issue.  Thus, the RO should send the 
veteran and his representative a letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran's claim for pension is inextricably intertwined 
with his other claims yet to be decided, as an increased 
rating or a grant of service connection could affect the 
outcome of his pension claim.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  See also Kellar v. Brown, 6 Vet. App. 157 
(1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, further consideration of this claim must be 
deferred to avoid piecemeal adjudication.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).

In addition, VA's duty to assist in relation to a claim for 
pension includes identifying all disabilities from which the 
veteran suffers, and assigning a disability rating to each 
disability, then assessing whether the veteran is 
unemployable as a result of a lifetime disability under 38 
C.F.R. § 4.17 (2005).  If it is found that he is not 
unemployable, a determination must be made as to whether he 
suffers from a lifetime disability that would render it 
impossible for the average person to follow a substantially 
gainful occupation, as contemplated by 38 U.S.C.A. § 1502(a) 
and 38 C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Additionally, an evaluation as to whether he is 
unemployable based on his age, disabilities, and occupational 
background under the provisions of 38 C.F.R. § 3.321(b)(2) 
(2005) should be conducted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an increased disability 
rating for arthritis of the right ankle, 
currently evaluated as 10 percent 
disabling, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and medical and lay 
evidence not previously provided to VA is 
necessary to substantiate his claim, to 
include the provisions regarding 
secondary service connection claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim.

2.  Schedule the veteran for a VA Persian 
Gulf War examination to determine the 
nature, extent, and etiology of any 
disability manifested by fatigue, to 
include as due to an undiagnosed illness.  
The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
examiner is asked to address the 
following:

a.  State whether the veteran's 
complaints of fatigue are attributable to 
a diagnosed disability and, if so, 
whether such diagnosed condition is 
related to service.

b.  If his complaints of fatigue cannot 
be attributed to a diagnosed illness, 
specify:

(i) whether the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by fatigue, as established by history, 
physical examination, and laboratory 
tests, that has either (1) existed for 
6 months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period; 
or,

(ii) whether the undiagnosed fatigue 
was caused by a supervening condition 
or event.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  Schedule the veteran for a VA general 
medical examination to determine the 
current nature and extent of all his 
disabilities.  All special studies and 
tests should be undertaken, if found to 
be medically necessary.  The claims 
folder, including a copy of this remand 
and any additional evidence obtained as a 
result of the above development, should 
be made available to the examiner prior 
to the examination.  All findings should 
be reported in detail.  The examiner 
should express a medical opinion 
regarding whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) the veteran could 
work with his disabilities.  And, if he 
cannot work, the examiner should express 
a medical opinion regarding whether the 
veteran's disabilities will forever 
preclude employment.  In addition, it is 
requested that the examiner state whether 
it is at least as likely as not the 
veteran's service-connected disabilities, 
alone, without regard to his age or the 
effects of any nonservice-connected 
disabilities, would preclude him from 
obtaining or retaining average civilian 
work.  The physician should render an 
opinion as to what effect the 
disabilities found have on the veteran's 
ability to work and state whether his 
disabilities are susceptible to 
improvement through appropriate 
treatment.  The rationale upon which the 
medical opinions are based must be set 
forth.

If more than a general medical 
examination is needed to make these 
determinations, then schedule the veteran 
for any necessary additional 
examinations.

4.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for chronic fatigue 
syndrome, claimed as due to an 
undiagnosed illness; entitlement to an 
increased disability rating for arthritis 
of the right ankle, currently evaluated 
as 10 percent disabling; and entitlement 
to a permanent and total rating for 
nonservice-connected pension purposes.  

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


